Title: To Benjamin Franklin from Jonathan Nesbitt, 17 September 1781
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir/
L’Orient Septr: 17th: 1781
Mr. Stephen Willson, a young Gentleman lately arrivd from America will have the honor to deliver you this Letter. He is recommended to me by my friends in Philadelphia in the warmest manner, & doubt not but he will prove himself entirely worthy of your Excellencys favor & protection—
I have the honor to remain wth. Sentiments of the greatest respect Sir Your most Obedient hble Servt.
Jonatn: Nesbitt
 
Addressed: The hon: Dr: B: Franklin / Minister plenipotentiary from / the United States of America at / the Court of Versailles. / a Passy / pres Paris
Notation: Nesbit L’orient 7bre. 17. 1781
